Citation Nr: 0105270	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected right posterior paramedian posterolateral T9-10 
disc herniation, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





REMAND

The veteran served on active duty from June 1978 to January 
1982.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that increased the disability 
rating assigned for the veteran's service-connected back 
disability from noncompensable to 10 percent disabling.  A 
December 1999 rating decision awarded a 20 percent disability 
rating for the veteran's service-connected back disability.

Additional development of the evidentiary record is required.  
VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Although the veteran underwent a VA physical examination in 
June 1999, another examination is needed.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The 1999 physician 
commented that he was unable to review the veteran's medical 
records concerning his initial back injury.  More 
importantly, the physician noted that he was unable to 
examine the magnetic resonance imaging (MRI) results taken of 
the veteran's back two weeks prior to his examination.  The 
physician advised the veteran that he should obtain the MRI 
report and present it to VA so that his service-connected 
disability could be better evaluated.  That record is 
currently associated with the claims file.  However, it is 
necessary that an examiner have these records available for 
review so that an informed opinion can be rendered as to the 
veteran's current level of disability due to his service-
connected back disorder.  Because the most recent examination 
was done without benefit of these records, it is inadequate, 
and another examination must be conducted, taking into 
account the records of prior medical treatment.  See 38 
C.F.R. § 4.2 (2000); see also VAOPGCPREC 20-95.

Further, because the severity of the veteran's service-
connected right posterior paramedian posterolateral T9-10 
disc herniation is evaluated by reference to limitation of 
motion, consideration must be given to the criteria discussed 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and VA is 
required to obtain adequate and competent evidence that will 
permit an informed assessment of whether greater limitation 
of motion or additional functional loss is likely to arise on 
use or during flare-ups.  See also 38 C.F.R. § 4.40 and § 
4.45 (2000).

Finally, any additional medical records showing treatment for 
service-connected right posterior paramedian posterolateral 
T9-10 disc herniation since 1997 may also be relevant and 
should be requested on remand.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran for the approximate 
dates of all treatment and the names and 
addresses of all medical providers who 
treated him for his back disability since 
1997.  The Board is particularly 
interested in the veteran's treatment 
records from the Orthopedic Surgery & 
Sports Medicine Specialists and S.W. 
Florida Regional Imaging.  Ask the veteran 
to provide releases for any private care 
providers, and request the veteran's 
treatment records from them.  For any VA 
medical centers the veteran identifies 
(i.e., including the Fort Meyers, Florida, 
Outpatient Clinic, and Bay Pines, Florida 
VAMC) and provides approximate dates of 
treatment, obtain and associate with the 
file the veteran's treatment records.  If 
any request for private treatment records 
is unsuccessful, notify the veteran so he 
may obtain and present the records 
himself.

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
thoracic spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder, including the May 1999 MRI.  If 
any testing is necessary to evaluate the 
disability, that testing should be done 
and the results reviewed before 
submission of the examination report.

The examiner should note the range of 
motion for the thoracic spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the thoracic spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report is inadequate, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



